Citation Nr: 1543948	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to April 1955.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back disorder.  In March 2012, October 2012, and April 2013, the case was remanded [by Veterans Law Judges (VLJs) other than the undersigned] for additional development and to satisfy notice requirements.  In January 2014, the case was remanded [by the undersigned] for additional development.  In July 2014, the Board issued a decision [by the undersigned] that denied service connection for a back disorder.  The Veteran appealed that decision to the Court.  In July 2015, the Court issued an order that vacated the July 2014 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a July 2015 Joint Motion for Remand (Joint Motion) by the parties.

The issue of entitlement to service connection for a right arm disability has been raised by the record (in a March 2013 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.




REMAND

The Board's April 2013 remand instructed the AOJ to arrange for an orthopedic examination of the Veteran to secure a medical opinion regarding the nature and likely etiology of any currently diagnosed back disability.  In opining whether it is at least as likely as not that any such disability had its onset during the Veteran's active service or is otherwise related to his active service, the examiner was asked to address specific evidence in the record [September 1954 and December 1954 service treatment records (STRs) noting back pain/injury, a September 2009 positive nexus opinion by a private doctor (which was not supported by adequate rationale), June 2010 VA lumbar spine x-rays (which showed extensive lower lumbar degenerative disc disease and facet osteoarthritis), and any lay statements of record], with complete rationales for all opinions and conclusions reached.

On VA spine examination in October 2013, the VA examiner noted, "It would be only with resort to mere speculation to opine whether or not the [V]eteran's current Lumbar spine DJD with facet arthropathy and DDD L3-S1, per imaging, with bilateral mild L4-5 radiculopathy[,] is caused or aggravated to any degree by his military service."  The VA examiner went on to state that "[t]he opinion of the [V]eteran's private doctor that his back condition is due to an injury while in service is duly noted" and that the STRs document "evaluation for back injury [in] December 1954 but [are] otherwise silent for back injury, treatments or spine diagnoses including the SEP exam dated 22 April 1955 which had a normal spine exam."

As noted in the Joint Motion, the Board's April 2013 remand instructions were not fully complied with, as the October 2013 VA examiner did not adequately address the September 2009 positive nexus opinion by the private doctor (other than to say that such opinion was "duly noted") and also failed to address the September 1954 STR noting back pain.  The Court has held that the Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, subsequent to the October 2013 VA examination (in April 2014) the Veteran submitted new medical evidence (two June 2010 positive nexus opinions by separate private t providers (which are not supported by adequate rationale), and an April 2012 statement by a private doctor which refers to the Veteran's 1954 back injury (but does not include a nexus opinion)).  The Veteran also submitted new evidence in August 2015 and specifically requested that the case be remanded to the AOJ for their initial consideration of this additional evidence.  Thus, a remand is necessary to satisfy due process considerations.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be examined by an orthopedic provider to ascertain the nature and likely etiology of any current back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each back disorder found.  

(b)  Please identify the most likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's service?  The examiner must specifically consider and address the following evidence: the September 1954 and December 1954 STRs (which noted back pain/injury), the September 2009 positive nexus opinion by a private doctor, June 2010 VA lumbar spine x-rays (which revealed extensive lower lumbar degenerative disc disease and facet osteoarthritis), the two June 2010 positive nexus opinions by private treatment providers, the April 2012 statement from a private doctor (which refers to a 1954 back injury), and all lay statements of record (including the Veteran's allegations of continuity of symptomatology since service).

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data and medical literature, and prior medical opinions, as appropriate.

2.  The AOJ should then review the record (to include the new evidence submitted by the Veteran in August 2015), ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

